                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                  v.                         Criminal No. 18-066 (FAB)

MAXIMILIANO FÍGARO-BENJAMÍN
[1], et al.,

     Defendants.


                            MEMORANDUM AND ORDER

BESOSA, District Judge.

     Before the Court is defendants Maximiliano Fígaro-Benjamín,

Katerin    Martínez-Albreto       (“Martínez”),    and   Alexandria   Andino-

Rodríguez (“Andino”) (collectively “defendants”)’s joint motion to

suppress evidence pursuant to the Fourth Amendment of the United

States Constitution.        (Docket No. 324.)     For the reasons set forth

below, the defendants’ joint motion to suppress is DENIED.

     On February 1, 2018, a grand jury returned a two-count

indictment charging Maximiliano Fígaro-Benjamín, Emiliano Fígaro-

Benjamín, Martínez, and Andino with conspiring to possess with

intent    to   distribute    at   least   five    kilograms   of   cocaine   in

violation of 21 U.S.C. sections 846, 841(a)(1) and 841(b)(1)(A)

(count one), and conspiring to import a controlled substance into

the United States in violation of 21 U.S.C. sections 952(a),

960(a)(1) and (b)(1)(B) (count two).              (Docket No. 8.)     A grand
Criminal No. 18-066 (FAB)                                          2

jury returned superseding and second superseding indictments on

February 28, 2019 and August 14, 2019, respectively.     (Docket Nos.

123 & 316.)    Trial is set for August 20, 2019.   (Docket No. 284.)

     The defendants filed the joint motion to suppress on August

15, 2019, five days before trial.    (Docket No. 324.)   According to

the defendants, the search of [their vessel] was illegal, and all

the evidence seized is inadmissible as it is fruit of the poisonous

tree.”     Id. at p. 8.   The Court need not, however, address the

merits of the joint motion to suppress.

     At the May 10, 2018 status conference, the Court ordered the

defendants to file motions to suppress by no later than June 25,

2018.     (Docket No. 63.)   Consequently, the defendants filed the

joint motion to suppress nearly fourteen months after the Court

imposed deadline to do so.     The United States indicated that the

defendants received discovery relating to the suppression motion

more than a year ago. (Docket No. 325.)      Defendants flouted the

May 10, 2018 deadline to file pretrial motions, disrupting the

efficient progression of this case.

     Pursuant to Federal Rule of Criminal Procedure 12(c)(3), “the

Court need not review a motion to suppress that was untimely

filed.”     United States v. Sweeney, 887 F.3d 529, 534 (1st Cir.

2018); see, e.g., United States v. Tineo-González, 839 F.3d 64, 66

(1st Cir. 2008) (affirming denial of suppression motion “filed
Criminal No. 18-066 (FAB)                                                 3

well after the district court’s explicit deadline for pretrial

motions” and noting that “last minute suppression motions can cause

havoc   for   counsel   and   witnesses    alike.”);   United   States   v.

Levasseur, 699 F. Supp. 995, 1007 (D. Mass. 1988) (denying motion

to suppress as untimely and noting that “[a]ll the information

underlying this motion was known well before” the filing deadline).

Accordingly, the defendants’ joint motion to suppress is DENIED as

untimely.

     Trial remains set for August 20, 2019.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, August 16, 2019.

                                          s/ Francisco A. Besosa
                                          FRANCISCO A. BESOSA
                                          UNITED STATES DISTRICT JUDGE
